Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26, 39 and 42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
JAMES M. HOWARD (Reg. No. 56377) on 1/21/2022.
1. In claim 1, line 3, delete " inverted from" and insert -- "opposite to" -- after "second crystal polarity,".
2. In claim 39, line 7, delete " inverted from" and insert -- "opposite to" -- after "second crystal polarity,".
3. In claim 40, line 3, insert -- "the" -- after "processor and".
4. In claim 41, line 3, delete " diode" after "the first".
5. In claim 41, line 5, insert -- "the" -- after "source and".
6. In claim 44, line 2, delete " third layers" and insert -- "the third layer" -- after "second or".
7. In claim 45, line 3, delete " third layers" and insert -- "the third layer" -- after "second or".

Allowable Subject Matter
Claims 26-45 are allowed.
Regarding claim 26 and 39, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second layer comprising a III-N material having a second crystal polarity, opposite to the first crystal polarity” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 42, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a second layer over the first intervening layer, wherein the second layer comprises a III-N material having a second crystal polarity, opposite the first polarity” when taken in combination with all the remaining limitations of the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819